OFFICE            OFTHE   ATTORNEYGENERALOF        TEXAS
                                        AUSTIN

                                                        ','.nrch
                                                              17, 1353



        ar. Joe Zunachik
        Commissioner of Labor
        Austin, Texas
        Dear sir:                                   ,-..
                                                       ..\ ',, ',
                             Gpinion No. Q-416-~...
                             z:o: ::ketkerIndependent.So‘hool
                                  3istrlcts come within.theqro-
                                  vlstons of Article 5159+'
                                        .~
                    Your mqueet for ad apint& as to whether an
        independent eohool disbrict as sach,&ould coae within
        the provisions   of :,rtlcla5159,a'hsabeen received by
        this o$fice.       ,--.



                           *Rot ices thin the general prevail-
                            &&e bS per dim wages for nork~of a
                            siraiL~.oharacter,.~in
                                                 the looality in
                      --\\. wkicb thework is perfomed ..........
                          ‘)ehsll be paid to all laborera, work-
                      '-\,,.'
                            men or &eohanics employed by or on
                                alr oi;‘~.'....any.......dfetrlct,
                             ng&ed in the construction a? public
                            $"B
                            &rks, .. ...."
           -.         ‘,,
    .
                \, ?Jie/
                ‘;\    S,egislaturedid not place any llmlta-
        tlon bpoti~the/;typeof district eubjeot to the pro-
                    She low. Xn Independent aohool district
        vislons'~~.pf
        would coW%tkln     tbe purview of the word distrlot
r       as wed.
            Tublic xorks" is defined by Artiole 5159a,
  Section 4 33 follows:
            ".\nyconstruotion....done unum aon-
            tract, and poid for in whole or in part
            out OP public fuuds,....wketker or not
            done under publio auparvislon or dlrec-
            ticn, cr paid for wholly or In part out
            of publio funds, akall be held to be
            'public works'-....*
            The construotlon of a school building by an
  independent school distriut neeessarlly involve3 tha
  expenditure, ot least in part% of.poblia fund3 for
  the reeson.tket the cost3 of oonitruotion are paid in
--hole or in part by funds ralaed or bond3 paid for by
  taxation.
            It la, therefore, our opinion that the con-
  3trila.\,lcm
            of a sohool building by an independent sahool
  distriot is suok a3 would be governed by Artiole 5159a,
  2evfW:d Civil Statutes 1925.
                                   Very -truly your3




                                         Richard R. Cooke
                                                Assietant


  2HC:bbb